Citation Nr: 1435842	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  09-22 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a compensable initial disability rating for a service-connected bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel

INTRODUCTION

The Veteran served in active duty in the United States Air Force from February 1967 to February 1971.

This matter was originally before the Board of Veterans' Appeals on appeal from a November 2008 rating decision of the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO).  In March 2010, the Veteran appeared at a hearing before a Veteran's Law Judge (VLJ).  In September 2011, the Board issued a decision that denied the claim of entitlement to a compensable initial disability rating for a service-connected bilateral hearing loss disability.  

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the March 2010 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In October 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.  Accordingly, a June 2014 Board decision vacated the September 2011 Board decision.  The Veteran also indicated that he wanted to appear at an in-person hearing at his local RO before a VLJ.

Records in the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

As discussed above, in October 2013, the Veteran requested a Travel Board hearing before the Board.  Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.703, 20.704 (2013).  Thus, a remand of this issue is necessary to afford the Veteran his requested hearing.

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to schedule the Veteran for a Travel Board hearing in accordance with his request.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



